UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 16-1215


YVONNE NELSON,

                 Plaintiff - Appellant,

          v.

SOUTH CAROLINA DEPARTMENT OF SOCIAL SERVICES; HORRY COUNTY
DEPARTMENT OF SOCIAL SERVICES; SOCIAL SECURITY ADMINISTRATION,

                 Defendants – Appellees,

          and

UNKNOWN DEFENDANT,

                 Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:15-cv-02607-RBH)


Submitted:   May 18, 2016                   Decided:   May 20, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Yvonne Nelson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Yvonne Nelson seeks to appeal the district court’s order

adopting   the    magistrate    judge’s      recommendation   and   dismissing

without prejudice her civil action.            Nelson also seeks to appeal

the district court’s order denying her Fed. R. Civ. P. 59(e) motion

to alter or amend the judgment.         We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

     When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after the

entry of the district court’s final judgment or order, Fed. R.

App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).          “[T]he timely filing of a notice

of appeal in a civil case is a jurisdictional requirement.” Bowles

v. Russell, 551 U.S. 205, 214 (2007).

     The      district    court’s   order     denying   reconsideration     was

entered on the docket on August 13, 2015.               See Fed. R. App. P.

4(a)(4)(A)(iv).        The notice of appeal was filed on February 29,

2016.   Because Nelson failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.         We dispense with oral argument because the

facts   and    legal     contentions   are    adequately   presented   in   the




                                        2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3